Rule 497 Document On behalf of PIMCO All Asset Fund, PIMCO CommoditiesPLUS® Strategy Fund, PIMCO Emerging Local Bond Fund, PIMCO Global Multi-Asset Fund, PIMCO Long-Term U.S. Government Fund, PIMCO RealPath TM Income Fund, PIMCO RealPath TM 2020 Fund, PIMCO RealPath TM 2025 Fund, PIMCO RealPath TM 2030 Fund, PIMCO RealPath TM 2035 Fund, PIMCO RealPath TM 2040 Fund, PIMCO RealPath TM 2045 Fund, PIMCO RealPath TM 2050 Fund and PIMCO RealPath TM 2055 Fund (the “Funds”), each a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) on August 19, 2016 (Accession No. 0001193125-16-686162), which is incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
